DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
               The prior rejection of Claims 17-19 (3/15/22) is hereby withdrawn in light of amendments to the claims incorporating allowable subject matter from claims 1 and 9.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims including “generating a denoised output signal from the noisy signal and performing inverse short term Fourier transform (ISTFT) on the denoised output signal, determining a signal distortion ratio (SDR) loss function based on the denoised output signal after the ISTFT, wherein the SDR loss function uses a scale invariant (SI) SDR metric minimizing spectra mismatch, determining a perceptual evaluation of speech quality (PESQ) loss function based on the denoised output signal after the ISTFT, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ minimizing metric mismatch and optimizing an overall loss function based on the PESQ loss function and the SDR loss function”.
              Martin-Donas (“A Deep Learning Loss Function Based on the Perceptual Evaluation of the Speech Quality”) discloses a perceptually-motivated loss function to objectively evaluate speech quality in deep learning based methods including performing short-term Fourier transform (STFT) on a denoised signal, performing disturbance processing on a noisy signal and the denoised signal, determining a perceptual evaluation of speech quality (PESQ) loss function based on an aggregation of the disturbance processing, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ minimizing metric, but does not explicitly disclose the combination recited in the independent claims
              Le Roux (US PGPUB 2019/0318754 A1) discloses an audio signal processing system for transforming an input audio signal including receiving a noisy signal and performing short-term Fourier transform (STFT) on the noisy signal, generating a denoised output signal from the noisy signal and performing inverse short-term Fourier transform (ISTFT) on the denoised output signal, but does not explicitly disclose the combination recited in the independent claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658